Title: To James Madison from Willink and Van Staphorsts, 12 December 1805
From: Willink and Van Staphorsts
To: Madison, James


          
            Sir!
            Amsterdam 12. December 1805.
          
          We have the honor to acknowledge your esteemed favor of 22. April last forwarded to us by His Excellency James Bowdoin Esqe: which directs us to hold at His Excellency’s disposal the Sum of $9000. as his outfit, an equal Sum as His Salary as Minister plenipotentiary of the U.S. at Madrid, together with the contingencies of the legation, the reimbursements to Consuls and at the termination of His mission a quarter’s Salary. We shall of course duly attend to these directions, honoring Mr Bowdoin’s drafts and carrying our payments to the department of State.
          We further observe that G. W. Erving Esqr Secretary to the Legation and provisionally and eventually Chargé des Affaires is authorised to value on us for his Salary in the former capacity at the rate of $1350. one quarter’s Salary as outfit and the Same on returning; that he is authorised to draw in the latter Capacity whilst he holds the Same at the rate of $4.500 ⅌ annum; to all which we shall equally attend placing the Sums to the debit of the Department of State. We have the honor to be Sir Yr. mo Obed Serts
          
            Wilhem Van WillinkN. & J. & R. Van Staphorst
          
        